Order filed November 22, 2022




                                       In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00763-CV
                                   ____________

                        ROLAND GUTIERREZ, Appellant

                                         V.

           TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellee


                    On Appeal from the 419th District Court
                             Travis County, Texas
                    Trial Court Cause No. D-1-GN-22-002848

                                    ORDER

      The clerk’s record in this case was due October 10, 2022. On October 24,
2022, we notified the Civil District Clerk of Travis County that the clerk’s record
had not been filed. The court has not received a request to extend time for filing the
record. The court has not been advised that appellant has not made arrangements to
pay for the record. Because the clerk’s record has not been filed timely, we issue
the following order:
      We order the Civil District Clerk of Travis County to the file the clerk’s
record within 30 days of the date of this order.



                                  PER CURIAM



Panel Consists of Justices Wise, Jewell, and Poissant.